222 P.3d 134 (2009)
2009 WY 145
Dale Wayne EATON, Petitioner,
v.
The STATE of Wyoming, Respondent.
No. S-08-0235.
Supreme Court of Wyoming.
November 24, 2009.

ORDER LIFTING STAY OF EXECUTION AND ORDER CLOSING CASE
[¶ 1] This matter came before the Court upon "Petitioner's Status Report," which was e-filed herein November 16, 2009, pursuant to the terms of this Court's November 14, 2008 "Order Granting Petition for Writ of Review, Order Vacating Warrant of Execution, Order Setting Date of Execution, and Order Staying Execution." In the Status Report, Mr. Eaton's counsel informs this Court that the state district court denied Mr. Eaton's petition for post-conviction relief. In this Court's docket S-09-0220, 221 P.2d 967, 2009 WL 4048311 (2009), Mr. Eaton filed a petition seeking review of the district court's denial of post-conviction relief. Today, this Court denied that petition and remanded the matter to the district court for issuance of a new warrant of execution. Given this Court's disposition of the petition Mr. Eaton filed in S-09-0220, this Court finds that it is no longer appropriate for this Court to continue the stay of execution of Mr. Eaton's sentence. Instead, this Court finds that any request for a stay should first be directed to the district court, or to any tribunal that Mr. Eaton deems appropriate. It is, therefore,
[¶ 2] ORDERED that the stay of execution of sentence under this Court's order of November 14, 2008, be, and hereby is, lifted; and it is further
[¶ 3] ORDERED that the captioned case be, and hereby is, closed; and it is further
[¶ 4] ORDERED that this order be published in Pacific Reporter Third.
DATED this 24th day of November, 2009.
BY THE COURT:
/s/ BARTON R. VOIGT
Barton R. Voigt
Chief Justice